Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 5-10, 14-15 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electro-static discharge (ESD) protection device, comprising: a communication cable having a ground shield layer, an end of the communication cable being connected to an electronic device having a metal housing; an ESD cable electronically connected to the communication cable and configured to discharge static electricity of the electronic device through the communication cable, a first end of the ESD cable being connected to the ground shield layer of the communication cable, and a second end of the ESD cable being connected to the metal housing of the electronic device, wherein, the second end of the ESD cable includes a ring-shaped end being affixed on an inner wall of the metal housing by a fastener as recited in claim 1.

an ESD cable electronically connected to the communication cable and configured to discharge static electricity of the head-mount wearable display device through the communication cable, a first end of the ESD cable being connected to the ground shield layer of the communication cable, and a second end of the ESD cable being connected to the metal housing of the head-mount wearable display device, wherein, the second end of the ESD cable includes a ring-shaped end being affixed on an inner wall of the metal housing by a fastener as recited in claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.